  

EXHIBIT 10.16

 

WELLTOWER INC.

Summary of Director Compensation

For each calendar year, each non-employee member of the Board of Directors of
Welltower Inc. (the “Company”) will receive an annual retainer of $85,000,
payable in equal quarterly installments. If there is a non-employee director
serving as the Chairman of the Board, such individual will receive an additional
retainer of $125,000. Additionally, the chairs of the Audit Committee, the
Compensation Committee and the Nominating/Corporate Governance Committee will
receive additional retainers of $25,000, $20,000 and $15,000, respectively. If
the Board of Directors holds more than four meetings in a year, each
non-employee member of the Board will receive $1,500 for each meeting attended
in excess of four meetings. With respect to the Audit, Compensation, Executive
and Nominating/Corporate Governance Committees, if any of these committees holds
more than four meetings in a year, each non-employee member of these committees
will receive $1,000 for each meeting attended in excess of four meetings. 

Each of the non-employee directors will receive, in each calendar year, a grant
of deferred stock units with a value of $140,000, pursuant to the Company’s 2016
Long-Term Incentive Plan. The deferred stock units will be convertible into
shares of common stock of the Company on the anniversary of the date of the
grant. Recipients of the deferred stock units also will be entitled to dividend
equivalent rights.

 

--------------------------------------------------------------------------------